Landon, J.:
Power is conferred upon the surrogate by section 2481 of the Code, subdivision 6, “to open, vacate, modify, or set aside, or to enter as of a former time a decree or order of his court; or to grant a new trial, or a new hearing for fraud, newly discovered evidence, clerical error, or other sufficient cause.” But these powers, the *465same subdivision further provides, “ must be exercised only in a like case and in the same manner as a court of record and of general jurisdiction exercises the same powers.”
We do not think the case made by the administratrix, upon which the surrogate sent this matter back to the referee for a further hearing and a new report, justified such an order. This matter was duly and regularly referred by the surrogate to the referee to hear and determine, a trial was had in which the administratrix had full time and opportunity to present all the evidence she deemed material; no fraud or clerical error is alleged, no such statement of newly discovered evidence is made, as courts of record deem sufficient to grant a new trial upon, and no other sufficient cause is stated. Our examination of the proceedings leads to the conviction that the referee considered the claims of the administratrix for credits quite favorably to her. He evidently was impressed with the fact that there were some expenditures by her which she was unable properly to prove, and he, therefore, could not allow; but he did make quite liberal allowances for “ board, washing, mending, etc.,” which possibly would have been less if the vouchers had been complete for all the other expenditures.
We are of the opinion that the surrogate ought not to favor delay and increased expense by reopening a case once regularly tried, unless the applicant makes such a case as the Code prescribes; and the same strictness, in this respect, should be' observed as in the Supreme Court.
Order reversed, with ten dollars costs and printing disbursements.
Learned, P. J\, and Bocees, J., concurred.
Order reversed, with ten dollars costs and printing disbursements.